694 N.W.2d 203 (2005)
269 Neb. 577
STATE of Nebraska ex rel. COUNSEL FOR DISCIPLINE OF THE NEBRASKA SUPREME COURT, relator,
v.
William C. PETERS, Jr., respondent.
No. S-04-529.
Supreme Court of Nebraska.
March 25, 2005.
HENDRY, C.J., WRIGHT, CONNOLLY, GERRARD, STEPHAN, McCORMACK, and MILLER-LERMAN, JJ.


*204 SUPPLEMENTAL OPINION
PER CURIAM.
This case is before the court on the joint motion filed by William C. Peters, Jr., respondent, and the Office of the Counsel for Discipline of the Nebraska Supreme Court, relator, regarding our opinion reported at State ex rel. Counsel for Dis. v. Peters, 269 Neb. 162, 690 N.W.2d 629 (2005). In response to this joint motion, we modify the opinion by withdrawing the section entitled "Conclusion," id. at 164, 690 N.W.2d at 631, and replacing it with the following:

CONCLUSION
Based on the conditional admission of respondent, the recommendation of the Counsel for Discipline, and our independent review of the record, we find by clear and convincing evidence that respondent has violated DR 1-102(A)(1) and (5) and DR 6-101(A)(2) and that respondent should be and hereby is publicly reprimanded. We further order that respondent be on probation for a period of 1 year, effective January 14, 2005, during which time respondent will not accept any chapter 13 bankruptcy engagements and will complete 15 hours of continuing legal education in the area of bankruptcy law, to be approved by the Counsel for Discipline. Respondent is also directed to pay costs and expenses in accordance with Neb.Rev.Stat. §§ 7-114 and 7-115 (Reissue 1997) and Neb. Ct. R. of Discipline 10(P) (rev.2003) and 23(B) (rev.2001) within 60 days after an order imposing costs and expenses, if any, is entered by the court.
The remainder of the opinion shall remain unmodified.
FORMER OPINION MODIFIED.